Citation Nr: 0902959	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  07-16 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right thumb 
disorder.

2.  Entitlement to service connection for a chronic back 
disorder, claimed as degenerative disc disease of the lumbar 
spine.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to November 
1973.  He also had additional periods of service in the Air 
National Guard.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Nashville, 
Tennessee. 

The veteran testified before the undersigned Veterans Law 
Judge in December 2008.  A transcript of the hearing is of 
record.  

The issues of entitlement to service connection for a low 
back disorder and for bilateral hearing loss are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the 
veteran withdrew the appeal for service connection for a 
right thumb disorder.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal on the 
issue of service connection for a right thumb disorder have 
been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2008). Withdrawal may be made 
by the appellant or by his authorized representative. 38 
C.F.R. § 20.204 (2008).

In this case, in December 2008, the veteran, through his 
representative, offered sworn testimony clearly indicating 
his wish to withdraw his appeal for the issue of entitlement 
to service connection for a right thumb disorder. 
Specifically, at the hearing, the following exchange took 
place:

CHAIRMAN: . . . [The Veteran] has 
indicated his intention to withdraw the 
issue as to the right thumb, is that 
correct?

[REPRESENTATIVE]:  Yes, ma'am.

CHAIRMAN:  All right.  So, we will 
withdraw that issue then for the record 
so we're not going to take any testimony 
on that.  That leaves us then with 
degenerative disc disease of the lumbar 
spine and for hearing loss . . .

The veteran has withdrawn his appeal regarding this issue 
and, hence, there remains no allegations of error of fact or 
law for appellate consideration. Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.




ORDER

The claim for entitlement to service connection for a right 
thumb disorder is dismissed without prejudice.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159 and 3.326(a) (2008).  

In the present case, the veteran contends that he spent well 
over 30 years on active duty and the Air National Guard, 
including periods of active duty for training.  He 
additionally notes, that a vast majority of that time was 
spent as a structural repairman, which required him to often 
times be within close confines of aircraft noise. 

Although the service records include one DD 214, for his 
active period of service (covering the period between April 
1972-November 1973) and a report of separation from the Air 
National Guard (covering the period between December 2002- 
May 2005), the record does not contain a listing of when the 
veteran spent time performing active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA) within 
his inactive periods of service with the Air National Guard.  

Moreover, the Air National Guard report of separation 
indicates that the veteran had 29 years, 5 months, and 14 
days of prior reserve service. Information regarding this 
additional service, specifically when the veteran spent time 
performing ACDUTRA and INACDUTRA, are not found in the claims 
file. 

It appears from the record that an attempt has been made by 
the VA to obtain verification of all periods of service of 
the veteran.  Specifically, a deferred rating decision dated 
January 2006, indicated that the veteran had been in the Air 
National Guard since the 1970's and confirmation of these 
periods of service, was needed.  The record, however, does 
not contain a response with these specific dates or an 
indication that further attempts to obtain this information 
would be futile.   

Further, the veteran testified at his December 2008 BVA 
hearing that he first injured his back during active duty, 
and then in approximately 1977 or 1978, he was hospitalized 
again, when his "back just totally collapsed on me and I 
could not function because of the pain." Records from this 
hospitalization have not been associated with the claims 
file.  

A November 2005 letter, sent by the RO to Donelson 
Hospital/Summit Medical Center, the alleged treating medical 
facility, resulted in an April 1997 medical record being 
returned.  There is no indication that records from the 
1970's were unavailable or that further attempts to obtain 
this information would be futile. 

The veteran further testified that following this 
hospitalization, he was again admitted to the hospital around 
1985 for back related issues.  Medical records indicate the 
veteran has undergone several back surgeries throughout the 
past twenty years.  A September 2007 correspondence, sent by 
the veteran to the RO to reschedule his BVA hearing, stated 
that he had recently undergone another back surgery.  
Treatment records from this hospitalization have not yet been 
associated with the claims file. 

In addition to obtaining these documents, it is noted that 
the VA's duty to assist includes a duty to obtain a medical 
opinion when it is deemed necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2008). 

The claims file contains treatment records demonstrating 
current diagnoses of degenerative disc disease and hearing 
loss.  However, the etiologies of such diagnoses are unclear.  
The Board finds these are medical questions outside of its 
jurisdiction.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (the Board is prohibited from exercising its own 
independent judgment to resolve medical questions).  Thus, on 
remand, the Board finds that VA examinations are required to 
determine the etiologies of the veteran's currently diagnosed 
low back disorder and hearing loss.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the National Personnel Records 
Center (NPRC) or any other appropriate 
source, and request that service records 
documenting the veteran's INACDUTRA, 
ACDUTRA, and inactive service periods for 
the Air National Guard be obtained.  If no 
records are found, the file must clearly 
document that fact.  

2.  Contact Donelson Hospital/Summit 
Medical Center and request that records 
from the 1970's, pertaining to the 
veteran, be obtained.  If no records are 
found, the file must clearly document that 
fact.

3.  After obtaining the appropriate 
release, obtain medical records regarding 
the veteran's most recent back surgery in 
2007. If no records are available, the file 
must clearly document that fact.

4.  Following the above actions, and 
regardless of whether the specific dates 
of INACDUTRA, ACDUTRA, and inactive 
service periods can be determined, the 
veteran should be afforded VA examinations 
to determine the etiologies of his current 
hearing loss and low back disorder.  The 
claims file should be made available to 
and be reviewed by the examiners in 
conjunction with these examinations.

With respect to the veteran's hearing loss 
claim, the examiner should conduct a 
thorough medical examination and based on 
the results of the examination and review 
of the relevant medical evidence, provide 
an opinion as to whether it is at least as 
likely than not that the current diagnosis 
of hearing loss was caused by noise 
exposure during periods of active duty, 
INACDUTRA and ACDUTRA rather than periods 
of inactive service with the Air National 
Guard.  

The examiner may accept the veteran's 
statements of exposure to aircraft noise 
as true.  Again, even if the specific 
dates of ACTDUTRA and INACDUTRA can not be 
determined, the examiner must still 
comment as to whether, based on the length 
of such service in relation to the 
veteran's inactive service, the hearing 
loss was caused by noise exposure during 
periods of active duty.  Any opinion 
should be accompanied by a clear rationale 
consistent with the evidence of record.

Moreover, with respect to the veteran's 
back claim, the examiner should conduct a 
thorough medical examination and based on 
the results of the examination and review 
of the relevant medical evidence, provide 
an opinion as to whether it is at least as 
likely than not that the current diagnosis 
of a low back disorder was caused by 
periods of active duty, INACDUTRA and 
ACDUTRA rather than periods of inactive 
service with the Air National Guard. Any 
opinion should be accompanied by a clear 
rationale consistent with the evidence of 
record.

5.  Upon completion of the above, 
readjudicate the issues on appeal.  If any 
benefits sought on appeal remain denied, 
the veteran should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


